UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1187


ANNA M. CLAYTON,

                Plaintiff - Appellant,

          v.

JAMES DICKENS; JEMKO TRANSPORT, INCORPORATED,

                Defendants – Appellees,

          and

C&M FORWARDING COMPANY, INCORPORATED,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00592-gec-mfu)


Submitted:   May 20, 2010                     Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anna M. Clayton, Appellant Pro Se.      David Wayne Hearn, SANDS
ANDERSON, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anna     M.   Clayton      appeals    the    district     court’s     order

entering    judgment      for    the    Defendants       on   Clayton’s     diversity

action.     We have reviewed the record and find no reversible

error.     Accordingly, we deny Clayton’s motion for appointment of

counsel     and     affirm      the    judgment     of    the       district    court.

Clayton v. Dickens, No. 7:08-cv-00592-gec-mfu (E.D. Va. Jan. 27,

2010).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in    the    materials

before    the     court   and   argument      would     not   aid    the    decisional

process.

                                                                               AFFIRMED




                                          2